DIETRICH, District Judge
(dissenting). I am unable to concur in that part of the opinion in which it is held that the lower court should now enlarge the original decree by including therein the statutory penalty for the time which has elapsed since the decree was entered. I fail to see any substantial reason for concluding that the plaintiff’s cause of action was not merged in and swallowed up by the decree, as is the general rule. United States v. Price, 50 U. S. (9 How.) 83, 93, 13 D. Ed. 56. _
_ As to the severity of the penalty, there is, of course, no thought of suggesting that a court can properly decline to enforce a statute because it may seem to be unnecessarily harsh. But the question being, what is^the meaning of the statute, what penalty Congress really intended to impose, it is deemed proper to consider the effect of the law in practical operation, for if, under one of two possible constructions it will operate with extreme and unnecessary severity, and under the other it will operate reasonably and yet accomplish the purpose for which it was- enacted, other considerations being equal, I conceive it to be the duty of the court to adopt the latter meaning. What will be the result of establishing the''rule now laid down by the court? The case is itself fairly illustrative: It is not often that an appeal can be heard and decided so quickly, and yet upon an obligation of $30, penalties amounting, to approximately $800 have already accrued during the pendency of the appeal. The right of appeal is thus virtually denied, for no sensible litigant of ordinary resources would attempt to-assert it in the face of such hazards. The appeal here is prosecuted in good faith. True, we have found that there was no fair ground originally for declining to pay the appellee’s claim; but that does not necessarily imply bad faith or a willingness to oppress. It is a case of bad judgment rather than of bad faith. Besides, the rightfulness of its refusal to pay the claim is not the only question which appellant brings to this court. It also presents here, as is its right, the question of the correctness of the lower court’s holding that the case falls-within the provisions of section 4529 of the Revised Statutes, imposing, the penalty complained of; and this I conceive to be a fair question,, the answer to which is not free from serious doubt
*522It is t.o be borne in mind that the law is rendered harsh, not by interpreting it in the light of a general principle, that is, the principle of merger, with which it may be assumed Congress was familiar, but by holding that it is 'exempt from the operation thereof, and is an exception to the rule. No reason is assigned for. such a course, except that which may be found in a rigidly literal reading of the provision. But why should we insist that the strict letter prevail over the presumption that Congress intended that in the administration of the law regard should be had for the general principles under which, other laws of like character are administered. A decision directly in point is that of Massachusetts v. Western Union Telegraph Co., 141 U. S. 40, 4.6, 11 Sup. Ct. 889, 35 L. Ed. 628. A statute of Massachusetts imposed a penalty for the nonpayment of taxes “at the rate of twelve per cent, per annum until the same [the taxes] are paid.” There, as here, by the strict terms of the law there was to be a continuous accumulation of the penalty until the principal obligation was discharged. But the court said: ■
“The penal rate of 12 per cent, interest ran only until the amount to be recovered was judicially ascertained. Since the date of the decree below, interest is to be computed on the lawful amount of the decree at the rate of 6 per cent, only.”
Upon principle I cannot see how that case can be distinguished from this, and it should, I think, be held to be conclusive.
Appreciating the strain, the appellee suggests that, this being an admiralty case, the trial here is de novo, and that final decree is in this court; but this is an erroneous assumption. Benedict’s Admiralty (4th Ed.) § 566. As appears from the opinion, there has been no new trial, nor will any decree be entered here.